Citation Nr: 0207310	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  95-33 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension.

(The issue of entitlement to an increased evaluation for 
lumbosacral strain with radicular pain, currently evaluated 
as 10 percent disabling, will be the subject of a later 
decision.)

(The issue of whether a September 2000 Board decision, which 
denied entitlement to service connection for hypertension, 
should be revised or reversed on the grounds of clear and 
unmistakable error will also be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to November 
1984, from December 1980 to May 1991, and from July 1996 to 
March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for hypertension.  The 
veteran subsequently perfected a timely appeal of that 
decision.

In a VA Form 9 submitted in November 1995, the veteran 
indicated that he wished to appear at a personal hearing 
before a Member of the Board.  A hearing was subsequently 
scheduled, and the veteran was so notified in a September 
1999 letter from the RO.  However, later that month, the 
veteran failed to report for his hearing.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear, and has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).

The record reflects that this case has previously come before 
the Board on appeal.  In a September 2000 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for hypertension.  The Board also denied a claim 
of entitlement to an increased evaluation for lumbosacral 
strain.  The veteran subsequently appealed those issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  

While that case was pending at the Court, the VA Office of 
the General Counsel filed an unopposed motion to vacate the 
Board's September 2000 decision, to the extent that it had 
denied his claims of service connection for hypertension and 
an increased rating for a back disability, and to remand 
these claims for readjudication.  The motion stated that a 
remand of this case from the Court to the Board was 
warranted, due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In a June 2001 Order, the Court 
granted that motion, vacated the Board's September 2000 
decision to the extent requested, and remanded these claims 
to the Board for compliance with directives that were 
specified in the unopposed motion.

The case has been returned to the Board for further appellate 
review consistent with the Order of the Court.

It should be noted that the Board is undertaking additional 
development with respect to the claim for an increased 
evaluation for lumbosacral strain with radicular pain, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

In the September 2000 decision, the Board remanded claims of 
entitlement to service connection for an irregular heartbeat 
and impotence.  These issues are currently undergoing 
additional evidentiary development at the RO, and will be not 
addressed in this decision.

Following the Board's September 2000 decision, the veteran 
filed a motion for revision of that decision on the basis 
that it contained clear and unmistakable error.  That matter 
will also be the subject of a separate Board decision.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that hypertension had its onset prior to the veteran's 
entrance into his second period of active service.

2.  The credible and probative evidence of record shows that 
the veteran's hypertension did not undergo an increase in 
severity during service.


CONCLUSIONS OF LAW

1.  The veteran developed hypertension prior to service; the 
presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

2.  Service connection for hypertension, by aggravation, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's initial period of 
active duty are negative for any diagnosis of hypertension.  
In a report of medical examination completed for separation 
in October 1984, his blood pressure was noted to be 122/82.

In September 1987, the veteran was admitted to  VA hospital 
to undergo a septoplasty and turbinate reduction.  His post-
operative course was found to be unremarkable and he was 
discharged the following day.  He immediately returned to the 
hospital, however, after he noticed the onset of bleeding.  
Physical examination was essentially negative, except for a 
blood pressure reading of 220/110.  The examining physician 
noted diagnoses of epistaxis and hypertension.

Several years later, in December 1990, the veteran reentered 
active duty.  The service medical records from that period 
are negative for any diagnosis of hypertension.  In a report 
of medical examination completed in March 1991, his blood 
pressure was reported as 142/98.  In an accompanying report 
of medical history, the examiner described his blood pressure 
as "slightly elevated."  Thereafter, in a report of medical 
examination completed in April 1991, his blood pressure was 
reported as 130/84.  During this period of active duty, no 
blood pressure readings were reported that measured at or 
above 220/110.

In a VA medical certificate dated in July 1991, an examiner 
noted that he should be evaluated for high blood pressure.  
Private medical records reveal that, later in July 1991, the 
veteran underwent a treadmill exercise stress test in order 
to evaluate complaints of chest pain.  It was noted that he 
exercised for 13 minutes and 20 seconds, and that his peak 
blood pressure reading was 227/94.  The examining physician 
concluded that he had excellent exercise tolerance.  No 
pertinent diagnoses were noted.

Thereafter, in a January 1993 report, a VA social worker 
noted that the veteran had reported problems with elevated 
blood pressure.  In a January 1993 clinical note, a VA 
physician noted a diagnosis of "borderline, elevated 
hypertension".  His blood pressure reading was reported as 
140/94.  

In September 1993, the veteran underwent a cardiac evaluation 
by a private physician.  It was noted that he had been 
reported to have a history of borderline hypertension for two 
years.  

In January 1994, the veteran filed an informal claim of 
entitlement to service connection for hypertension.

In an August 1995 clinical note, it was noted that the 
veteran had reported a history of hypertension.  In a 
February 1996 clinical note, an examiner noted that the 
veteran had reported having hypertension since 1991.  The 
examiner also noted that the hypertension was controlled with 
medication.

During a hearing conducted at the RO in March 1996, the 
veteran testified that the 1987 diagnosis of hypertension was 
based upon only one elevated blood pressure reading.  He 
asserted that he had experienced no further problems with his 
blood pressure until shortly following his separation from 
service in May 1991.  He reported that he had been on 
medication for hypertension ever since that time.

Service medical records from the veteran's third period of 
active service, from July 1996 to March 1997, show that the 
presence of hypertension was acknowledged when he was 
examined for re-enlistment in June 1996.  In an accompanying 
report of medical history, it was noted that the condition 
was considered controlled with medication.  His blood 
pressure at that time was measured as 118/78.  Subsequent 
medical records reflect that he had been noted to have a 
history of hypertension on several occasions.  

In April 1998, the veteran underwent a VA general medical 
examination.  It was noted that he had a history of elevated 
blood pressure readings, for which he took medication.  The 
examiner reported his blood pressure as being 128/80, and 
noted that it was normal that day, times three (i.e., when 
checked three separate times).  The examiner noted a 
diagnosis of hypertension.

As discussed in the Introduction, above, the Board, in a 
September 2000 decision, denied the veteran's claim of 
entitlement to service connection for hypertension.  He 
subsequently appealed that decision to the Court.  While that 
case was pending at the Court, the VA Office of the General 
Counsel filed an unopposed motion to vacate, in pertinent 
part, that portion of the Board's September 2000 decision 
which had denied service connection for hypertension, and to 
remand that claim for readjudication.  The motion stated that 
a remand of this case from the Court to the Board was 
warranted due to the recent enactment of the VCAA.  In a June 
2001 Order, the Court granted that motion, vacated the 
Board's September 2000 decision to the extent requested, and 
remanded his claim to the Board for compliance with 
directives that were specified in the unopposed motion.

In a statement dated in September 2000, the veteran asserted 
that it would be incorrect for VA to find that his 
hypertension preexisted service based solely on the 1987 
diagnosis.  He argued that that diagnosis was based upon one 
elevated blood pressure reading, and that it was contrary to 
medical doctrine to diagnose hypertension based on one 
elevated reading.

Analysis

A.  Preliminary matters - VCAA

At the outset of this decision, the Board wishes to make it 
clear that we are mindful of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As discussed in detail above, the Court explained in its June 
2001 Order that the primary basis for remanding this case was 
a change in the law resulting from the enactment of the VCAA.  
In accordance with the Court's instructions, the Board has 
considered the impact of this new legislation on the 
veteran's claim. 

The VCAA contains extensive provisions modifying procedures 
for the adjudication of all pending claims.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new statute repealed 
the former requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The VCAA also 
enhanced VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the Statements of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
appellant of what the evidence must show in order to 
substantiate his claim.  Moreover, the record reflects that, 
in the September 2000 decision, the Board also advised the 
veteran of what the evidence must show in order to 
substantiate his claim.  For these reasons, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

The Board also finds that the there is ample medical and 
other evidence of record on which to adjudicate the claim.  
The record reflects that the appellant has been accorded a 
full opportunity to provide evidence and argument in support 
of his claim, and that the appellant has not pointed to any 
additional evidence which is available, which has not been 
obtained, and which would be pertinent to this issue.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and has 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection - hypertension

At the outset, the Board notes that the veteran has never 
contended that his hypertension developed during his initial 
period of active duty, and there is no evidence of record to 
suggest that such is the case.  His service medical records 
from that period are entirely negative for any discussion, 
manifestation, or diagnosis of hypertension.  Furthermore, 
there is no evidence of record to suggest that this 
disability became manifest to a compensable degree within one 
year of separation from his initial period of active service.  
See 38 C.F.R. §§ 3.307, 3.309 (2001).  In fact, the first 
evidence of record regarding hypertension is the September 
1987 VA hospital summary, in which a VA physician noted a 
diagnosis of hypertension.  Although the veteran acknowledges 
that a diagnosis of hypertension was made in 1987, he asserts 
that it should not be accepted as proof that his disability 
preexisted his second period of active duty because it was 
based upon only one elevated blood pressure reading.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that presumption of aggravation 
under section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

Initially, the Board will consider the presumption of 
soundness.  In this case, the evidence clearly shows, and the 
veteran concedes, that he was given a diagnosis of 
hypertension during a 1987 hospitalization.  He has argued, 
however, that this diagnosis should not be accepted by the 
Board as being conclusive evidence of a preexisting 
disability because it was based upon only one elevated blood 
pressure reading taken during that hospitalization.  The 
Board recognizes that there appears to be some support for 
this argument in the case of Corpuz v. Brown, 4 Vet. App. 
110, 114 (Kramer, J., concurring) (noting that isolated 
elevated blood pressure readings are not tantamount to a 
diagnosis of hypertension).

However, the Board notes that the situation in Corpuz 
differed from the instant case because, in Corpuz, it had to 
be determined whether evidence of isolated blood pressure 
readings was sufficient to support a finding that the 
claimant had developed hypertension within one year of 
discharge from service even though there was no actual 
diagnosis of hypertension noted in the record during that 
period.  In the present case, however, the record reflects 
that a competent medical care practitioner did specifically 
determine that a diagnosis of hypertension was warranted.   

It is well-established that the Board is not permitted to 
reach our own medical conclusions.  Instead, the Board may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, as sincerely as the veteran may believe that his 
hypertension did not manifest until a number of years later, 
only a medical professional is competent to address issues of 
diagnosis and etiology of disease, and the veteran is not 
such an individual.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Clearly, a diagnosis of hypertension 
requires highly specialized knowledge.  Neither the veteran 
nor the Board is competent to make such a determination on 
our own.  

As discussed in detail above, the record reflects that, 
during his September 1987 hospitalization, a competent 
medical care practitioner determined that a diagnosis of 
hypertension was warranted.  Significantly, there is no 
contrary medical evidence of record at that time.  The Board 
of course recognizes that, since 1993, several examiners 
appear to have noted that the veteran's hypertension first 
manifested in 1991; it appears they were told that by the 
veteran.  However, the Court has specifically held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In this instance, these notations were clearly based only on 
the veteran's own description of his history, and not upon 
the examiners' own review of the veteran's complete medical 
record.  Thus, the Board finds these notations to be of no 
probative value in the present matter.

In short, the Board believes that the report of his September 
1987 hospitalization constitutes clear and unmistakable 
evidence demonstrating that the veteran's hypertension 
preexisted his second period of active duty.  Thus, the Board 
finds that this evidence is sufficient to overcome the 
presumption of soundness in this case.

The next question the Board must address is whether the 
veteran's pre-existing hypertension underwent a permanent 
increase in severity as a result of his military service.  As 
noted above, the pertinent regulations provide that, in order 
to establish service connection by way of aggravation, it 
must first be shown that there was an increase in severity of 
the condition during service.

Having reviewed the complete record, the Board finds that 
there is no competent medical evidence showing that the 
veteran's hypertension underwent a permanent increase in 
severity during his second period of active duty.  As 
discussed in the Factual Background, above, service medical 
records from that period are negative for any diagnosis of 
hypertension.  The only notation that appears to be at all 
pertinent to this disability is a finding of a "slightly 
elevated" blood pressure reading in a report of medical 
examination completed in March 1991.  However, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen, supra; Hunt, supra.  In this 
case, service medical records from his second period of 
active duty are negative for any evidence of a worsening of 
his underlying disability.

The record reflects that, in between his second and third 
periods of active duty, the veteran began to take medication 
for hypertension.  By February 1996, it was regularly noted 
in his medical records that he had hypertension, which was 
controlled by medication.  Thereafter, throughout his third 
period of service, from July 1996 to March 1997, it was noted 
that the veteran had a history of hypertension, which was 
controlled by medication.  However, there is no evidence in 
service medical records from his final period of service to 
suggest that this underlying disability worsened.

In the absence of any indication in his service medical 
records or post-service medical records that his hypertension 
underwent a permanent increase in severity during service, 
the Board concludes that the claim for service connection for 
the hypertension must be denied.  The veteran has not 
provided any medical evidence demonstrating that any symptoms 
he exhibited in service represented a permanent increase in 
severity of his preexisting hypertension.

The Board notes that the only evidence in support of the 
veteran's claim consists primarily of statements made by him 
in the recent past, supported by his representative.  
However, neither the veteran, nor his representative, is 
shown to possess the technical competence to establish that a 
permanent worsening of his underlying condition occurred in 
service.  As discussed above, such matters require competent 
medical evidence.  See Routen, supra.

The Board has considered the possibility of obtaining an 
expert medical opinion to address the question of whether the 
claimed hypertension underwent a permanent increase in 
severity during service.  However, as noted above, the 
veteran's service medical records are entirely negative for 
any evidence that such an increase occurred.  In fact, the 
lack of any notations regarding hypertension during his 
second period of service, and the consistent nature of the 
notations made during his third period of service support a 
finding that no such increase occurred.  In light of this 
record, the Board believes that any opinion obtained 
regarding the question of whether his disability underwent an 
increase in severity would be based on sheer speculation.  
The Court has held that a medical opinion based upon 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case to obtain such an opinion is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's hypertension did not 
increase in severity during a period of active military duty.  
Thus, the benefit sought on appeal, service connection for 
hypertension, must be denied.


ORDER

Entitlement to service connection for hypertension is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

